DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.



Response to Arguments
Applicant's arguments filed on 09/27/2022 have been fully considered but they are not persuasive.  Applicant asserts:
Applicant’s Amendment:
Examiner very kindly points out that all claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. Examiner very kindly points out that Applicant's after final Amendment filed on 09/09/2022 was never entered (See Advisory Action dated 09/09/2022).  Accordingly, any changes to Claim should have been made relative to Claims filed on 03/21/2022. 
Previous Argument: Cohen does not specifically state what could be this mobile device with an installed application hosting the system 130 (which comprises Authenticator 140). Paragraph [0019] also states that "in such a re-routing scenario, the call may be received at the receiving device". This supports the reasonable interpretation that such a mobile device as mentioned in paragraph [0019] is in fact the receiving device 180 itself (the called terminal); 
Examiner respectfully disagrees and very kindly points out that Cohen clearly discloses redirecting the communication request to a user terminal, distinct from the called terminal, referred to as a redirection terminal, (See Cohen Fig. 1: the authenticator 140) See Cohen Figs. 1 and 2. [0020] The remainder of the call may be forwarded on the authenticator 140 for a determination and/or updates of lists including the whitelist and blacklist.  
Examiner respectfully disagrees and very kindly points out that Fig. 1 of Cohen clearly discloses Calling Device 100 (a caller terminal), Receiving Device 180 (a called terminal), Intercepting Module 150 (a device), and Authenticator 140 (a redirection terminal).  Note, Authenticator 140 is separate device distinct from Receiving Device 180.
Examiner respectfully disagrees and very kindly points out that Cohen discloses in [0019]: “The system 130 may be located anywhere in route between a calling device 100 and the ultimate handling of a call on the receiving device 180. In particular configurations, the system 130 may be an application installed on a mobile device, . . . the system 130 may be a specialized system where calls are rerouted or simultaneously rung to determine whether a call should go forward. In such a re-routing scenario, the call may be received at the receiving device, but re-routed before a ring before being sent on to the receiving device.”  The system 130 is located . . .  in route (Emphasis Added) between a calling device 100 and . . . receiving device 180.  
Examiner respectfully disagrees and very kindly points out that Cohen does not disclose the system 130 is in (Emphasis Added) receiving device 180.  Also, the system 130 may be an application installed mobile device but Cohen does not disclose this “a mobile device” is a receiving device 180. Regardless, Cohen in Fig. 1 clearly show the system 130 as separate entity from the receiving device 180.
Examiner respectfully disagrees and very kindly points out that See Cohen [0016] FIG. 1 illustrates with blocks high level aspects of embodiments of the disclosures. Generally shown is a system 130 disposed between a calling device 100 and a receiving device 180.
Examiner respectfully disagrees and very kindly points out that a mobile device which installs applications from app stores are smart phones: “user device”. See Cohen [0019] In particular configurations, the system 130 may be an application installed on a mobile device, for example, and “app” available on the Apple Itunes Store or Google Play store.
Previous Argument: Even further, when Cohen mentions in para. [0019] a configuration in which calls are "simultaneously rung", Cohen refers to the system 130 being "a specialized system where calls are rerouted or simultaneously rung to determine where a call should go." Cohen then states in para. [0020] that "in this configuration" the system includes an intercepting module and an authenticator 140. As shown in Figure 1, in this configuration, the authenticator 140 is clearly not a user terminal.
Examiner respectfully disagrees and very kindly points out that nowhere in Cohen discloses the authenticator 140 is clearly not a user terminal.
Previous Argument: then one cannot at the same time accept that Cohen discloses that it is a user terminal distinct from the called terminal, since that particular embodiment points to the reasonable conclusion that when the redirection terminal is a user terminal, this user terminal is the called terminal. 
Examiner very kindly points out that no-where in Cohen discloses that the authenticator 140 is a receiving device 180.  
Examiner very kindly points out Danis also discloses authentication device (redirection terminal) being a user terminal (See Danis Col. 59: lines 42-. (248) The human verification can consist of the authentication device picking up the call, without ringing the customers' phone . . .).
Previous Argument: The solution disclosed in one embodiment of the present application is to let the calls from unknown callers be redirected to a trusted third party, like a family member, and to let this third party qualify the caller into a white or blacklist. Said differently, the redirection terminal must BOTH be a user terminal distinct from the called terminal AND be chosen in advance by a user of the called terminal (the terminal of a family member for example).
Examiner very kindly points Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Examiner very kindly points Solomon (new reference) also discloses redirecting the communication request to a user terminal chosen in advance by a user of the called terminal and distinct from the called terminal, referred to as a redirection terminal, (See the body of the rejection below).
New Argument: Cohen also fails to disclose either: an identifier of the redirection terminal is not visible or retrievable by the caller terminal during the redirecting; or an identifier of the redirection terminal is not visible or retrievable by the caller terminal during the redirection or during the established communication.
Applicant’s arguments have been fully considered but are moot because Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action and the arguments do not apply to any of the references being used in the current rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 8, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 20180302513 A1) in view of Solomon (US 5058152 A), Danis (US 9277049 B1) and Dowlatkhah (US 20190158663 A1)

Re: Claim 1 
Cohen discloses a method implemented by a redirection platform (See Cohen Fig. 1: Intercepting Module 150) and comprising: 
receiving a communication request (See Cohen [0018] communications from the calling device 100 to make it through the receiving device 180) sent by a caller terminal (See Cohen Fig. 1: Calling device 100) to a called terminal (See Cohen Fig. 1: receiving device 180), 
See Cohen Figs. 1 and 2. [0028] The intercepting module 150 receives a call as shown by Flow 1. 
an identifier of the caller terminal (See Cohen [0021]: calls with a blocked caller ID may be sent to the authenticator 140) being absent from a list of identifiers of caller terminals for which establishment of a communication with the called terminal is authorized or blocked, referred to as a white list or black list, respectively; 
See Cohen Figs. 1 and 2. [0020] one may configure the intercepting module 150 with customizable blacklists and whitelists that adapt in real-time. A whitelisted call may automatically be allowed to pass through to the receiving device 180. A blacklisted call may be automatically rejected without further processing. The remainder of the call may be forwarded on the authenticator 140 . . .
redirecting the communication request to a user terminal, (See Cohen Fig. 1: the authenticator 140.  [0019] the system 130 may be an application installed on a mobile device, for example, and “app” available on the Apple Itunes Store or Google Play store. Also See [0028] for further details on authenticator 140)
See Cohen Figs. 1 and 2. [0028] If it is determined that the authenticator should handle the request, the intercepting module 150 hands off the call to the authenticator 140 at Flow 2.
NOTE: Also See [0005]: intercepting a call being routed from a calling device to a receiving device and [0017].
distinct from the called terminal, referred to as a redirection terminal, 
NOTE: Fig. 1 of Cohen clearly discloses Calling Device 100 (a caller terminal), Receiving Device 180 (a called terminal), Intercepting Module 150 (a redirection platform), and Authenticator 140 (a redirection terminal).  Note, Authenticator 140 is separate device distinct from Receiving Device 180.
receiving, from the redirection terminal, an message (See Cohen Fig. 1 : Flow 5), relating to the white list or to the black lists and 
See Cohen Figs. 1 and 2.  [0028] Upon receiving the authentication response as shown by Flow 4, the authenticator 140 determines whether the response is correct and sends a response back to the intercepting module 150, which can register the call, for example, on a list and send the call onto the receiving device 180 as shown by Flow 6. 
NOTE: Also See Fig. 2, step 270 with [0037]: “If the response and/or responses are correct, a whitelist may or may be updated at step 270” for additional support. 
depending on the message received, adding the identifier of the caller terminal to the white list or to the black list.
See Cohen Fig. 2, 270. [0037] If the response and/or responses are correct, a whitelist may or may be updated at step 270.

Cohen does not appear to explicitly disclose chosen in advance by a user of the called terminal and
wherein an identifier of the redirection terminal is not visible or retrievable by the caller terminal during the redirecting; 
In a similar endeavor, Solomon discloses a method implemented by a redirection platform (See Solomon Fig. 4, Anonymous System 10) and comprising:
receiving a communication request sent by a caller terminal (See Solomon Fig. 4: Caller) to a called terminal, (See Solomon Fig. 4: Doctor Office Tel #1, 72)
See Solomon Col. 6, line 63 – Col. 7, line 2: (15) if the doctor has call forwarding, the switch 76 (part of the public telephone system) switches the call from the office, to the system 10. (In this manner, the patient needs to know only one number for 24-hour access to the subscribing doctor.) This is programmed by the doctor. A patient desiring to contact the doctor who calls the doctor's office (or directly to the system) is directed to the system
redirecting the communication request to a user terminal (See Solomon (See Solomon Fig. 4: Doctor (Home) Tel #2, 74), 
See Solomon Col. 3, lines 29-33: (17)  Then, either with or without the caller still on the line, the system calls the subscriber's unpublished telephone number and plays the recorded message, Col. 7, lines 35-39: (17) After the subscriber hears the caller's message, he then decides whether or not to take the call at step 96. If he so chooses (as by responding to a voice message through telephone tone), the system connects the subscriber to the caller at step 98.
NOTE: See Solomon Col. 3, lines 46-50. (18)  doctors with unpublished home telephone numbers. The doctor supplies his/her home telephone number to the service, and patients are given the service telephone number. In this manner, a patient may call the known (published) service telephone number and contact the doctor.
chosen in advance by a user of the called terminal and 
See Solomon Col. 6, lines 58-65: (15) if the doctor has call forwarding, the switch 76 (part of the public telephone system) switches the call from the office, to the system 10. (In this manner, the patient needs to know only one number for 24-hour access to the subscribing doctor.) This is programmed by the doctor. 
NOTE: Also See Solomon Col. 3, lines 46-50. (18) The doctor supplies his/her home telephone number to the service.
distinct from the called terminal, referred to as a redirection terminal, 
NOTE: Fig 4.  Doctor (Home) Tel #2, 74 is separate device distinct from Doctor Office Tel #1, 72.
wherein an identifier of the redirection terminal is not visible or retrievable by the caller terminal during the redirecting; 
See Solomon Claim 12: the identity of said particular subscriber at said particular subscriber station can be unknown to a caller at said caller station prior to establishing communication between said caller and said particular subscriber, and the identity of said particular subscriber and said caller being kept anonymous during communication between said particular subscriber and said caller.
Note, Cohen and Solomon are analogous art because both are directed to call interception/screening (See Cohen Abstract, and Solomon Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cohen invention by employing the teaching as taught by Solomon to provide the limitation.  The motivation for the combination is given by Solomon which provides privacy for the callee.

Cohen in view of Solomon does not appear to explicitly disclose an instruction message (emphasis added), an instruction relating to the white list or to the black list, 
In a similar endeavor, Danis discloses 
receiving, from the redirection terminal (See Danis Col. 59: lines 42-. (248) The human verification can consist of the authentication device picking up the call, without ringing the customers' phone . . .), an instruction message and an instruction relating to the white list or to the black list, and 
See Danis Figs. 14A/B, S1475. Col. 71: lines 33-41. (297) The authentication device sends a message to the authentication server to indicate that the previous caller is to be placed on the private blacklist (Step S1475).  The message sent to the authentication server in this example is given as "ADD_TO_PRIVATE_BLACKLIST-[Caller:Blocked, Caller ID: Private, Called: 555-2000, Password:Pass2000]".
NOTE: Also See Fig. 16C, 1622 “ADD_TO_PRIVATE_WHITELIST” with Col. 94: line 67 – Col. 95: line 6. (367) 
depending on the instruction received, adding the identifier of the caller terminal to the white list or to the black list.  
See Danis Fig. 14B: 1476. Col. 71: lines 49-50.  (297) The authentication server places the caller's number, 555-1000, on the called party's private blacklist.
NOTE: See Fig. 16C, 1623 “ADD_TO_PRIVATE_WHITELIST” with Col. 95: line 7-8. (367).
Note, Cohen in view of Solomon and Danis are analogous art because both are directed to call interception/screening using black/white list (See Cohen Abstract and Danis Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cohen in view of Solomon invention by employing the teaching as taught by Danis to provide the limitation.  The motivation for the combination is given by Danis which provides clarity in system operation and prevents potential error.

Cohen in view of Solomon and Danis does not appear to explicitly disclose an instruction message, comprising an identifier of the caller terminal (emphasis added).
In a similar endeavor, Dowlatkhah discloses 
an instruction message, comprising an identifier of the caller terminal and an instruction relating to the white list or to the black list, and 
See Dowlatkhah [0063]: Each time a called party identity reports one of the originating numbers as being a robocall to be blocked, an entry can be created in the profile for Ajax Marketing Company.
NOTE: Also See [0062] and [0083] for additional support.
Note, Cohen in view of Solomon and Danis and Dowlatkhah are analogous art because both are directed to call interception/screening using black/white list (See Cohen Abstract, and Dowlatkhah Abstract, [0052]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cohen in view of Solomon and Danis invention by employing the teaching as taught by Dowlatkhah to provide the limitation.  The motivation for the combination is given by Dowlatkhah which improves the method by increasing accuracy.

Re: Claim 7
Cohen discloses a method comprising: 
qualifying a communication request sent by a caller terminal to a called terminal, (See Cohen [0018] communications from the calling device 100 to make it through the receiving device 180)
See Cohen Figs. 1 and 2. [0028] As show in Flow 3, the authenticator 140 sends one or more authentication challenges to the calling device. This may be an audio message, a text-based message, or other suitable authentication challenge.
an identifier of the caller terminal (See Cohen [0021]: calls with a blocked caller ID may be sent to the authenticator 140) being absent from a list of identifiers of caller terminals for which 
See Cohen Figs. 1 and 2. [0020] one may configure the intercepting module 150 with customizable blacklists and whitelists that adapt in real-time. A whitelisted call may automatically be allowed to pass through to the receiving device 180. A blacklisted call may be automatically rejected without further processing. The remainder of the call may be forwarded on the authenticator 140 . . .
the qualifying being performed by a user terminal (See Cohen Fig. 1: the authenticator 140.  [0019] the system 130 may be an application installed on a mobile device, for example, and “app” available on the Apple Itunes Store or Google Play store. Also See [0028] for further details on authenticator 140) which is referred to as a redirection terminal, 
See Cohen Figs. 1 and 2. [0028]  A user operating the calling device 100 issues the appropriate challenge response as shown in Flow 4. Upon receiving the authentication response as shown by Flow 4, the authenticator 140 determines whether the response is correct and sends a response back to the intercepting module 150,
is distinct from the called terminal, and the  qualifying and comprising: 
NOTE: Fig. 1 of Cohen clearly discloses Calling Device 100 (a caller terminal), Receiving Device 180 (a called terminal), Intercepting Module 150 (a redirection platform), and Authenticator 140 (a redirection terminal).  Note, Authenticator 140 is separate device distinct from Receiving Device 180.
establishing a communication between the caller terminal and the redirection terminal, after the request is redirected to the redirection terminal, and 
See Cohen Figs. 1 and 2. [0028] If it is determined that the authenticator should handle the request, the intercepting module 150 hands off the call to the authenticator 140 at Flow 2.
NOTE: Also See [0005]: intercepting a call being routed from a calling device to a receiving device and [0017].
sending an message (See Cohen Fig. 1 : Flow 5) relating to the white list or to the black list.  
See Cohen Figs. 1 and 2.  [0028] Upon receiving the authentication response as shown by Flow 4, the authenticator 140 determines whether the response is correct and sends a response back to the intercepting module 150, which can register the call, for example, on a list and send the call onto the receiving device 180 as shown by Flow 6.
NOTE: Also See Fig. 2, step 270 with [0037]: “If the response and/or responses are correct, a whitelist may or may be updated at step 270” for additional support. 
NOTE: Also See rejection of Claim 1.

Cohen does not appear to explicitly disclose is chosen in advance by a user of the called terminal
wherein an identifier of the redirection terminal is not visible or retrievable by the caller terminal during the redirection or during the established communication; 
In a similar endeavor, Solomon discloses 
qualifying a communication request sent by a caller terminal (See Solomon Fig. 4: Caller) to a called terminal (See Solomon Fig. 4: Doctor Office Tel #1, 72), 
See Solomon Col. 6, line 63 – Col. 7, line 2: (15) if the doctor has call forwarding, the switch 76 (part of the public telephone system) switches the call from the office, to the system 10. (In this manner, the patient needs to know only one number for 24-hour access to the subscribing doctor.) This is programmed by the doctor. A patient desiring to contact the doctor who calls the doctor's office (or directly to the system) is directed to the system
the qualifying being performed by a user terminal (See Solomon (See Solomon Fig. 4: Doctor (Home) Tel #2, 74), which is referred to as a redirection terminal, 
See Solomon Col. 3, lines 29-33: (17)  Then, either with or without the caller still on the line, the system calls the subscriber's unpublished telephone number and plays the recorded message, Col. 7, lines 35-39: (17) After the subscriber hears the caller's message, he then decides whether or not to take the call at step 96. If he so chooses (as by responding to a voice message through telephone tone), the system connects the subscriber to the caller at step 98.
is chosen in advance by a user of the called terminal and is distinct from the called terminal, and the qualifying comprising: 
See Solomon Col. 6, lines 58-65: (15) if the doctor has call forwarding, the switch 76 (part of the public telephone system) switches the call from the office, to the system 10. (In this manner, the patient needs to know only one number for 24-hour access to the subscribing doctor.) This is programmed by the doctor. 
NOTE: See Solomon Col. 3, lines 46-50. (18)  doctors with unpublished home telephone numbers. The doctor supplies his/her home telephone number to the service, and patients are given the service telephone number. In this manner, a patient may call the known (published) service telephone number and contact the doctor.
establishing a communication between the caller terminal and the redirection terminal, after the request is redirected to the redirection terminal, 
See Solomon Col. 6, line 63 – Col. 7, line 2: (15) if the doctor has call forwarding, the switch 76 (part of the public telephone system) switches the call from the office, to the system 10. (In this manner, the patient needs to know only one number for 24-hour access to the subscribing doctor.) This is programmed by the doctor. A patient desiring to contact the doctor who calls the doctor's office (or directly to the system) is directed to the system
NOTE: See Solomon Col. 3, lines 29-33: (17)  Then, either with or without the caller still on the line, the system calls the subscriber's unpublished telephone number and plays the recorded message, Col. 7, lines 35-39: (17) the system connects the subscriber to the caller at step 98
wherein an identifier of the redirection terminal is not visible or retrievable by the caller terminal during the redirection or during the established communication; 
See Solomon Claim 12: the identity of said particular subscriber at said particular subscriber station can be unknown to a caller at said caller station prior to establishing communication between said caller and said particular subscriber, and the identity of said particular subscriber and said caller being kept anonymous during communication between said particular subscriber and said caller.
Note, Cohen and Solomon are analogous art because both are directed to call interception/screening (See Cohen Abstract, and Solomon Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cohen invention by employing the teaching as taught by Solomon to provide the limitation.  The motivation for the combination is given by Solomon which provides privacy for the callee.

Cohen in view of Solomon does not appear to explicitly disclose an instruction message, (emphasis added), an instruction relating to the white list or to the black list,
In a similar endeavor, Danis discloses 
a redirection terminal (See Danis Col. 59: lines 42-. (250) The human verification can consist of the authentication device picking up the call, without ringing the customers' phone . . .) sending an instruction message, an instruction relating to the white list or to the black list, and 
See Danis Figs. 14A/B, S1475. Col. 71: lines 33-41. (297) The authentication device sends a message to the authentication server to indicate that the previous caller is to be placed on the private blacklist (Step S1475).  The message sent to the authentication server in this example is given as "ADD_TO_PRIVATE_BLACKLIST-[Caller:Blocked, Caller ID: Private, Called: 555-2000, Password:Pass2000]".
NOTE: Also See Fig. 16C, 1622 “ADD_TO_PRIVATE_WHITELIST” with Col. 94: line 67 – Col. 95: line 6. (367) 
Note, Cohen in view of Solomon and Danis are analogous art because both are directed to call interception/screening using black/white list (See Cohen Abstract, and Danis Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cohen in view of Solomon invention by employing the teaching as taught by Danis to provide the limitation.  The motivation for the combination is given by Danis which provides clarity in system operation and prevents potential error.
NOTE: Also See rejection of Claim 1.

Cohen in view of Solomon and Danis does not appear to explicitly disclose an instruction message, comprising an identifier of the caller terminal (emphasis added).
In a similar endeavor, Dowlatkhah discloses 
an instruction message, comprising an identifier of the caller terminal and an instruction relating to the white list or to the black list, and 
See Dowlatkhah [0063]: Each time a called party identity reports one of the originating numbers as being a robocall to be blocked, an entry can be created in the profile for Ajax Marketing Company.
NOTE: Also See [0062] and [0083] for additional support.
Note, Cohen in view of Danis and Dowlatkhah are analogous art because both are directed to call interception/screening using black/white list (See Cohen Abstract, and Dowlatkhah Abstract, [0052]). 
NOTE: Also See rejection of Claim 1.
Note, Cohen in view of Solomon and Danis and Dowlatkhah are analogous art because both are directed to call interception/screening using black/white list (See Cohen Abstract, and Dowlatkhah Abstract, [0052]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cohen in view of Solomon and Danis invention by employing the teaching as taught by Dowlatkhah to provide the limitation.  The motivation for the combination is given by Dowlatkhah which improves the method by increasing accuracy.

Re: Claim 8
Cohen in view of Solomon, Danis, and Dowlatkhah discloses obtaining an identifier of the called terminal.  
See Danis Fig. 4. Col. 22: lines 39-42. (125) The authentication device then contacts the authentication server and inquires if the caller phone with the number 555-1000, which is obtained from the caller ID, is calling the called phone with the number 555-2000 (Step S478)
The motivation for combination is provided by Danis which improves accuracy in updating blacklist/whitelist

Re: Claim 13
Cohen in view of Solomon, Danis, and Dowlatkhah discloses a non-transitory computer-readable medium comprising instructions of a computer program stored thereon which when executed by a processor of a redirection platform configure the redirection platform to:
See Cohen Fig. 6, [0046] Embodiments of the present disclosure may include programs that may be stored in the RAM 614, the ROM 616 or the disk drives 622 and may be executed by the processor 612 in order to carry out functions described herein. 
NOTE: Also See Cohen Claim 14. 
receive a communication request sent by a caller terminal to a called terminal, an identifier of the caller terminal being absent from a list of identifiers of caller terminals for which establishment of a communication with the called terminal is authorized or blocked, referred to as a white list or black list, respectively; 
redirect the communication request to a user terminal, which is referred to as a redirection terminal, is chosen in advance by a user of the called terminal, and is distinct from the called terminal, wherein an identifier of the redirection terminal is not visible or retrievable by the caller terminal during the redirect; 
receive, from the redirection terminal, an instruction message comprising an identifier of the caller terminal and an instruction relating to the white list or to the black list; and 
depending on the instruction received, add the identifier of the caller terminal to the white list or to the black list. 
NOTE: See the rejection of Claim 1

Re: Claim 15
Cohen in view of Solomon, Danis, and Dowlatkhah discloses a non-transitory computer-readable medium comprising instructions of a computer program stored thereon which when executed by a processor of a user terminal, which is referred to as a redirection terminal, configure the redirection terminal to: 
See Cohen Fig. 6, [0046] Embodiments of the present disclosure may include programs that may be stored in the RAM 614, the ROM 616 or the disk drives 622 and may be executed by the processor 612 in order to carry out functions described herein. 
NOTE: Also See Cohen Claim 14. 
qualify a communication request sent by a caller terminal to a called terminal, an identifier of the caller terminal being absent from a list of identifiers of caller terminals for which establishment of a communication with the called terminal is authorized or blocked, referred to as a white list or black list, respectively, wherein the redirection terminal is chosen in advance by a user of the called terminal and is distinct from the called terminal, and wherein the redirection terminal qualifies the communication request by: 
establishing a communication between the caller terminal and the redirection terminal, after the request is redirected to the redirection terminal, wherein an identifier of the redirection terminal is not visible or retrievable by the caller terminal during the redirection or during the established communication; and 
sending an instruction message comprising the identifier of the caller terminal and an instruction relating to the white list or to the black list. 
NOTE: See the rejection of Claim 7.


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Solomon, Danis, and Dowlatkhah as applied to Claim 1 above, and further in view of SYNAL (US 20200213443 A1)

Re: Claim 3
Cohen in view of Solomon, Danis, and Dowlatkhah does not appear to explicitly disclose selecting the redirection terminal is from a group of redirection terminals according to predetermined criteria.  
In a similar endeavor, SYNAL discloses selecting the redirection terminal is from a group of redirection terminals according to predetermined criteria.  (See SYNAL [0009] The call routing scheme can be implemented when one or more predetermined conditions are met. . . calls can be forwarded to specific destination phone numbers for certain callers or times of the day)
See SYNAL [0008]: the call routing scheme can be based at least partially on a call routing configuration setting that is inputted via a user account of an authorized user.  . . .Calls can be routed . . . calls can be forwarded from a first group of one or more destination phone numbers associated with a first group of terminating caller devices to a second group of one or more destination phone numbers associated with a second group of terminating caller devices, and so on.
NOTE: Also See Fig. 1 with [0017][0018] and [0021]. 
Note, Cohen in view of Solomon, Danis, and Dowlatkhah and SYNAL are analogous art because both are directed to call forwarding using black/white list (See Cohen Abstract, and SYNAL Abstract, [0020][0036]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cohen in view of Solomon, Danis, and Dowlatkhah invention by employing the teaching as taught by SYNAL to provide the limitation.  The motivation for the combination is given by SYNAL which provides flexibility in call redirection.

Re: Claim 4
Cohen in view of Solomon, Danis, and Dowlatkhah does not appear to explicitly disclose prior to the redirecting, obtaining the identifier of the redirection terminal.  
In a similar endeavor, SYNAL discloses prior to the redirecting, obtaining the identifier of the redirection terminal.  
See SYNAL Fig. 1, [0019] In one example, incoming calls can be routed using round robin to distribute calls evenly among a plurality of terminating caller devices 104A-104D working under an organization.  More specifically, the round robin enables a user to input a plurality of destination phone numbers and route calls to them sequentially.  Thus, an incoming call can be sent to a specific queue.
Note, Cohen in view of Solomon, Danis, and Dowlatkhah and SYNAL are analogous art because both are directed to call forwarding using black/white list (See Cohen Abstract, and SYNAL Abstract, [0020][0036]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cohen in view of Solomon, Danis, and Dowlatkhah invention by employing the teaching as taught by SYNAL to provide the limitation.  The motivation for the combination is given by SYNAL which improves accuracy in call redirection/forwarding.

Re: Claim 5
Cohen in view of Solomon, Danis, and Dowlatkhah does not appear to explicitly disclose where the redirection terminal is a terminal of a third party appointed by a user of the called terminal.  
In a similar endeavor, SYNAL discloses where the redirection terminal is a terminal of a third party appointed by a user of the called terminal.  (See SYNAL Fig. 1, [0018] One or more terminating caller devices 104A-104D can provide an interface (e.g., via an application that can reside at least partially on the terminating caller devices 104A-104D) for receiving user input for the call routing configuration settings, which enables one or more users associated with the terminating caller devices 104A-104D to create and/or customize call routing and answering rules for the call routing scheme)
See SYNAL Fig. 1, [0028]: if an incoming call is forwarded from a first user at a first terminating caller device 104A to a second user at a second terminating caller device 104B
Note, Cohen in view of Solomon, Danis, and Dowlatkhah and SYNAL are analogous art because both are directed to call forwarding using black/white list (See Cohen Abstract, and SYNAL Abstract, [0020][0036]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cohen in view of Solomon, Danis, and Dowlatkhah invention by employing the teaching as taught by SYNAL to provide the limitation.  The motivation for the combination is given by SYNAL which increases the chances calls being answered.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Solomon, Danis, and Dowlatkhah as applied to Claim 1 above, and further in view of Sharpe (US 20200366787 A1)

Re: Claim 6
Cohen in view of Solomon, Danis, and Dowlatkhah does not appear to explicitly disclose sending, to the caller terminal, a notification relating to the addition, to the white list or to the black list, of the identifier of the caller terminal. 
In a similar endeavor, Sharpe discloses sending, to the caller terminal, a notification relating to the addition, to the white list or to the black list, of the identifier of the caller terminal. (See Sharpe Fig. 1A. [0038] in response to receipt of an inbound call from a calling party 140, the call control unit 135 may communicate)
See Sharpe [0032] caller and/or called party identification information, and related information that meet a minimum threshold (which may be user defined) are added to the community blacklist which is then transmitted to all connected devices (e.g., mobile, landline, network) on, for example, a real time, periodic, and/or as needed basis.  An operation (e.g., call blocking, call forwarding, etc.) may then be applied to, for example, some or all incoming and/or outgoing calls and/or text messages associated with community-blacklisted numbers/caller and/or called parties.
NOTE: Also See [0039],[0042], [0059] for additional support. 
Note, Cohen in view of Solomon, Danis, and Dowlatkhah and Sharpe are analogous art because both are directed to call forwarding using black/white list (See Cohen Abstract, and Sharpe Abstract, [0018]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cohen in view of Solomon, Danis, and Dowlatkhah invention by employing the teaching as taught by Sharpe to provide the limitation.  The motivation for the combination is given by Sharpe which prevents/reduces unnecessary network usage.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644